Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed on 12/02/2019. Claims 1 through 6 are presently pending and are presented for examination.
Information Disclosure Statement
The Information disclosure statement submitted on 12/02/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS was considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 101
	Claims 1-6 are rejected under 35 U.S.C 101 because the claimed invention is directed to a mental process without significantly more.
	With respect to claim 1, the claim recites:
	A map image display device comprising: 
display a map image on a display and display a character string indicating information relating to a spot included on the map image around the spot;
	A display range displacement unit configured to displace a display range of the map image displayed on the display;
	a display change unit configured to, in a case where determination is made that a plurality of character strings displayed on the map image overlaps one another with the displacement of the display range by the display range displacement unit,
	Change a display aspect of at least one character string from a first aspect to a second aspect to restrain the character strings from overlapping one another;
	and a display return unit configured to return the display aspect of the character string to the first aspect in a case where a state in which the character strings do not overlap one another is returned even though the character string is displayed in the first aspect after the display aspect of the character string is changed to the second aspect,
	And a predetermined time or more has elapsed or the map image has been rotationally moved at a predetermined angle or more after the display aspect of the character string is changed to the second aspect.
	Step 1 – Statutory category
	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a display device, thus is a machine. The claim is directed to one of four statutory categories.
	Step 2A, Prong One – Judicial exception – Yes
	Claim 1 is to be analyzed to determine whether it recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
	The office submits that the foregoing bolded limitations constitute judicial exceptions in terms of “mental process” because under its broadest interpretation, the claim covers performance using mental processes and/or mathematical concepts.
	The limitations of displaying a map image on a display and displaying a character string indicating information relating to a spot included on the map image around the spot covers performance of the limitations in the mind. One can draw a map consisting of character strings relating to different spots on a piece of paper with a pen/pencil. The limitations of displacing a display range of the map image displayed on the display and determining that a plurality of character strings displayed on the map image overlaps one another with the displacement of the display range by the display range displacement unit covers performance of the limitations in the mind. One can determine the amount of range needed for a map on a piece of paper by drawing with a pen/pencil how large or small the map needs to be. One can also determine if a plurality of character strings drawn appear to be overlapping with the displacement of the display range drawn.
	Furthermore, the limitations of changing a display aspect of at least one character string from a first aspect to a second aspect to restrain the character strings from overlapping one another and a display return unit configured to return the display aspect of the character string to the first aspect in a case where a state in which the character strings do not overlap one another is returned even though the character string is displayed in the first aspect after the display aspect of the character string is changed to the second aspect and a predetermined time or more has elapsed or the map image has been rotationally moved at a predetermined angle or more after the display aspect of the character string is changed to the second aspect. These limitations cover performance in the mind because one can draw a larger map and remove or cross out with a pen/pencil the overlap that appears. Then edit the character strings by redrawing the icons that appear to be distinct from one another. One can return the display aspect of the character string to the first aspect by simply removing or crossing out the character string and drawing the desired character, which also does not overlap with another character string. Moreover, it is possible from a human mind after a predetermined time to rotationally move a drawn map on paper with a pen/pencil to a predetermined angle after changing the display aspect by crossing out or removing a character string.
Step 2A, Prong Two – Practical Application – No
	Claim 1 is evaluated whether as a whole it integrates the recited judicial exception into a practical application. This judicial exception is not integrated into a practical application because the claim only recites additional element of having “units”. The units in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claim is directed to an abstract idea. 
	Step 2B – Inventive Concept – No
	Similar to analysis under Step 2A, Prong Two above, the claim only recites additional element of various units. The units in the steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not eligible.
	With respect to claims 2, 3, 4, and 5.
	Similar to the parent claim 1. Step 1: These claims are device claims. Step 2A, Prong One: the recited claim limitations are mental processes that can be performed in the human mind with a paper and pen/pencil. Step 2A, Prong Two and Step 2B: there are no additional elements that are sufficient to amount to significantly more than the judicial exception. 
	With respect to claim 6, the claim recites:
	A computer program causing a computer to function as a map image display unit configured to display a map image on a display and display a character string indicating information relating to a spot included on the map image around the spot;
	  A display range displacement unit configured to displace a display range of the map image displayed on the display;
	A display change unit configured to, in a case where determination is made that a plurality of character strings displayed on the map image overlaps one another with the displacement of the display range by the display range displacement unit,
	Change a display aspect of at least one character string from a first aspect to a second aspect to restrain the character strings from overlapping one another;
	And a display return unit configured to return the display aspect of the character string to the first aspect in a case where a state in which the character strings do not overlap one another is returned even though the character string is displayed in the first aspect after the display aspect of the character string is changed to the second aspect,
	And a predetermined time or more has elapsed or the map image has been rotationally moved at a predetermined angle or more after the display aspect of the character string is changed to the second aspect.
	Step 1 – Statutory category
	Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 6 is claiming a program therefore is software per se (See MPEP 2106.03). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, and 6 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Endo US 5917436 A (hereinafter referred to as “Endo”).

Regarding claim 1, Endo teaches a map image display device comprising: 
a map image display unit configured to display a map image on a display and display a character string indicating information relating to a spot included on the map image around the spot (See Endo FIG. 1, col. 6, lines 58-67, col. 7, lines 1-7);
	A display range displacement unit configured to displace a display range of the map image displayed on the display (See Endo, col. 3, lines 36-51);
	a display change unit configured to, in a case where determination is made that a plurality of character strings displayed on the map image overlaps one another with the displacement of the display range by the display range displacement unit (See Endo, col. 16, lines 50-62),
Change a display aspect of at least one character string from a first aspect to a second aspect to restrain the character strings from overlapping one another (See Endo, col. 17, lines 11-28);
And a display return unit configured to return the display aspect of the character string to the first aspect in a case where a state in which the character strings do not overlap one another is returned even though the character string is displayed in the first aspect after the display aspect of the character string is changed to the second aspect (See Endo, col. 17, lines 28-59),
And a predetermined time or more has elapsed or the map image has been rotationally moved at a predetermined angle or more after the display aspect of the character string is changed to the second aspect (See Endo, col. 17, lines 11-59, col. 11, lines 54-67, col. 12, and lines 1-21). The angle of the map image is rotationally moved in order to make the difference of the reduced scale smaller or larger.
Regarding claim 2, Endo teaches the map display device as claimed in claim 1 and as addressed in the rejection of claim 1, Endo further teaches wherein: the display range displacement unit is configured to displace the display range of the map image with change of a display scale of the map image displayed on the display (See Endo, col. 16, lines 50-62 See Endo col. 13, lines 48-65),
And the display return unit is configured to return the display aspect of the character string to the first aspect even though the predetermined time or more has not elapsed or the map image has not been rotationally moved at the predetermined angle or more after the display aspect of the character string is changed to the second aspect in a case where the state in which the character strings do not overlap one another is returned even though the character string is displayed in the first aspect with the change of the display scale of the map image displayed on the display after the display aspect of the character string is changed to the second aspect (See Endo, col. 17, lines 28-59, FIG. 9, and see Endo col. 13, lines 48-65).
Regarding claim 5, Endo teaches the map display device as claimed in claim 1 and as taught in the rejection of claim 1 above, further comprising a vehicle position acquisition unit configured to acquire a current position of a vehicle (See Endo FIG. 1, col. 6, lines 58-67, col. 7, lines 1-7),
Wherein: the map image display unit is configured to display a map image around the current position of the vehicle on the display (See Endo FIG. 1, col. 6, lines 58-67, col. 7, lines 1-7);
And the display range displacement unit is configured to displace the display range of the map image displayed on the display with the change of the current position and direction of the vehicle (See Endo col. 8, lines 61-67, and col. 9, lines 1-29).
Regarding claim 6, Endo teaches a computer program causing a computer to function as a map image display unit configured to display a map image on a display and display a character string indicating information relating to a spot included on the map image around the spot (FIG. 4, col. 7, lines 52-65);
A display range displacement unit configured to displace a display range of the map image displayed on the display (See Endo, col. 3, lines 36-51);
a display change unit configured to, in a case where determination is made that a plurality of character strings displayed on the map image overlaps one another with the displacement of the display range by the display range displacement unit (See Endo, col. 16, lines 50-62),
Change a display aspect of at least one character string from a first aspect to a second aspect to restrain the character strings from overlapping one another (See Endo, col. 17, lines 11-28);
And a display return unit configured to return the display aspect of the character string to the first aspect in a case where a state in which the character strings do not overlap one another is returned even though the character string is displayed in the first aspect after the display aspect of the character string is changed to the second aspect (See Endo, col. 17, lines 28-59),	
And a predetermined time or more has elapsed or the map image has been rotationally moved at a predetermined angle or more after the display aspect of the character string is changed to the second aspect (See Endo, col. 17, lines 11-59, col. 11, lines 54-67, col. 12, and lines 1-21). The angle of the map image is rotationally moved in order to make the difference of the reduced scale smaller or larger.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Endo in view of Baxter US 20150187337 A1 (hereinafter referred to as “Baxter”).
Regarding claim 3, Endo teaches the map display device as claimed in claim 1 and as addressed in the rejection of claim 1, however, Endo does not teach wherein the display change unit is configured to set at least a part of the character strings other than a predetermined character string among the character strings determined to overlap one another to non-display to restrain the character strings from overlapping one another.
However, Baxter US 20150187337 A1 teaches wherein the display change unit is configured to set at least a part of the character strings other than a predetermined character string among the character strings determined to overlap one another to non-display to restrain the character strings from overlapping one another (See Baxter para [0007] “[0007] In another embodiment, a computer-readable medium stores instructions executable on one or more processor. When executed one or more processors, the instructions cause the one or more processors to display a digital map via the user interface at a first zoom level, where the digital map includes (i) a plurality of elements scalable between the first zoom level and a second zoom level and (ii) a plurality of labels that do not scale between the first zoom level and the second zoom level. The instructions further cause the one or more processors to receive, via the user interface, a request to display the digital map at the second zoom level. Prior to zooming out from the first zoom level, the instructions cause the one or more processors to remove one or more labels from the plurality of labels, so that the remaining ones of the plurality of labels do not overlap at the second zoom level, and, after the one or more labels have been removed, begin to change the zoom level of the digital map from the first zoom level to the second zoom level.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the map image display device as taught in Endo to include the feature of removing display of characters as mentioned in Baxter in order to not confuse the user while operating the device.
Regarding claim 4, the combination of Endo and Baxter teach the map display device as claimed in claim 3, Endo further teaches wherein: each of the character strings displayed on the map image has priority set according to a genre or a position of a spot with information indicated by the character string; and the predetermined character string is a character string with the highest priority among the character strings determined to overlap one another (See Endo col. 18, lines 8-21).

	

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20150088415 A1 teaches a map display apparatus and prioritizes character data to prevent overlap in characters.
	US 20100241975 A1 teaches a map display device that avoids character strings of the same name being overlapped.
	US 20160273934 A1 teaches location display systems, methods, and programs to determine the distance between locations and sets an order of precedence.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664